
	
		II
		110th CONGRESS
		1st Session
		S. 342
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Voinovich (for
			 himself, Mr. Akaka,
			 Mr. Lugar, Ms.
			 Mikulski, and Mr. Stevens)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To expand visa waiver program to countries
		  on a probationary basis and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Travel and Counterterrorism
			 Partnership Act.
		2.Sense of CongressIt is the sense of Congress that the United
			 States should expand the visa waiver program to extend visa-free travel
			 privileges to nationals of foreign countries that are allies in the war on
			 terrorism as that expansion will—
			(1)enhance bilateral cooperation on critical
			 counterterrorism and information sharing initiatives;
			(2)support and expand tourism and business
			 opportunities to enhance long-term economic competitiveness; and
			(3)strengthen bilateral relationships.
			3.Visa waiver program expansionSection 217(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)) is amended by adding at the end the
			 following:
			
				(8)Probationary participation of program
				countries
					(A)Requirement to establishNotwithstanding any other provision of this
				section and not later than 1 year after the date of the enactment of the
				Secure Travel and Counterterrorism
				Partnership Act, the Secretary of Homeland Security, in
				consultation with the Secretary of State, shall establish a pilot program to
				permit not more than 5 foreign countries that are not designated as program
				countries under paragraph (1) to participate in the program.
					(B)Designation as a probationary program
				countryA foreign country is
				eligible to participate in the program under this paragraph if—
						(i)the Secretary of Homeland Security
				determines that such participation will not compromise the security or law
				enforcement interests of the United States;
						(ii)that country is close to meeting all the
				requirements of paragraph (2) and other requirements for designation as a
				program country under this section and has developed a feasible strategic plan
				to meet all such requirements not later than 3 years after the date the country
				begins participation in the program under this paragraph;
						(iii)that country meets all the requirements
				that the Secretary determines are appropriate to ensure the security and
				integrity of travel documents, including requirements to issue electronic
				passports that include biometric information and to promptly report lost,
				stolen, or fraudulent passports to the Government of the United States;
						(iv)that country cooperated with the Government
				of the United States on counterterrorism initiatives and information sharing
				before the date of the enactment of this paragraph; and
						(v)that country has entered into an agreement
				with the Government of the United States by which that country agrees to
				further advance United States security interests by implementing such
				additional counterterrorism cooperation and information sharing measures as may
				be requested by the Secretary of Homeland Security, in consultation with the
				Secretary of State.
						(C)Considerations for country
				selection
						(i)Visa refusal ratesThe Secretary of Homeland Security may
				consider the rate of refusals of nonimmigrant visitor visas for nationals of a
				foreign country in determining whether to permit that country to participate in
				the program under this paragraph but may not refuse to permit that country to
				participate in the program under this paragraph solely on the basis of such
				rate unless the Secretary determines that such rate is a security concern to
				the United States.
						(ii)Overstay
				ratesThe Secretary of
				Homeland Security may consider the rate at which nationals of a foreign country
				violate the terms of their visas by remaining in the United States after the
				expiration of such a visa in determining whether to permit that country to
				participate in the program under this paragraph.
						(D)Term of participation
						(i)Initial probationary termA foreign country may participate in the
				program under this paragraph for an initial term of 3 years.
						(ii)Extension of participationThe Secretary of Homeland Security, in
				consultation with the Secretary of State, may permit a country to participate
				in the program under this paragraph after the expiration of the initial term
				described in clause (i) for 1 additional period of not more than 2 years if
				that country—
							(I)has demonstrated significant progress
				toward meeting the requirements of paragraph (2) and all other requirements for
				designation as a program country under this section;
							(II)has submitted a plan for meeting the
				requirements of paragraph (2) and all other requirements for designation as a
				program country under this section; and
							(III)continues to be determined not to
				compromise the security or law enforcement interests of the United
				States.
							(iii)Termination of participationThe Secretary of Homeland Security may
				terminate the participation of a country in the program under this paragraph at
				any time if the Secretary, in consultation with the Secretary of State,
				determines that the country—
							(I)is not in compliance with the requirements
				of this paragraph; or
							(II)is not able to demonstrate significant and
				quantifiable progress, on an annual basis, toward meeting the requirements of
				paragraph (2) and all other requirements for designation as a program country
				under this section.
							(E)Technical assistanceThe Secretary of Homeland Security, in
				consultation with the Secretary of State, shall provide technical guidance to a
				country that participates in the program under this paragraph to assist that
				country in meeting the requirements of paragraph (2) and all other requirements
				for designation as a program country under this section.
					(F)Reporting requirements
						(i)Annual reportThe Secretary of Homeland Security, in
				consultation with the Secretary of State, shall submit to Congress an annual
				report on the implementation of this paragraph.
						(ii)Final assessmentNot later than 30 days after the date that
				the foreign country's participation in the program under this paragraph
				terminates, the Secretary of Homeland Security, in consultation with the
				Secretary of State, shall submit a final assessment to Congress regarding the
				implementation of this paragraph. Such final assessment shall contain the
				recommendations of the Secretary of Homeland Security and the Secretary of
				State regarding permitting additional foreign countries to participate in the
				program under this
				paragraph.
						.
		4.Calculation of the rates of visa
			 overstaysNot later than 1
			 year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall develop and implement procedures to improve the manner in which
			 the rates of nonimmigrants who violate the terms of their visas by remaining in
			 the United States after the expiration of such a visa are calculated.
		5.Reports
			(a)Visa feesNot later than 1 year after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 review the fee structure for visas issued by the United States and submit to
			 Congress a report on that structure, including any recommendations of the
			 Comptroller General for improvements to that structure.
			(b)Secure travel standardsNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Homeland Security, in conjunction with
			 the Secretary of State, shall submit a report to Congress that describes plans
			 for enhancing secure travel standards for existing visa waiver program
			 countries, including the feasibility of instituting an electronic authorization
			 travel system, additional passenger information exchanges, and enhanced airport
			 security standards.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2007 through 2013 to carry out this Act and the amendment made by
			 this Act.
		
